Citation Nr: 0924619	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a left leg condition.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for left 
leg condition, bilateral hearing loss and tinnitus.

In March 2004, the Veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  

In a July 2004 decision, the Board denied the Veteran's 
claims for service connection for left leg condition, lung 
disorder, bilateral hearing loss, and tinnitus and granted 
the claim for right thumb disorder.  The Veteran subsequently 
appealed the Board's decision as to the issues of a left leg 
condition, bilateral hearing loss and tinnitus.  In August 
2007, the United States Court of Appeals for Veterans Claims 
(Court) issued a memorandum decision partially vacating the 
Board's July 2004 decision.  The Court's judgment was entered 
in September 2007, and the case was remanded to the Board for 
compliance with the instructions in the memorandum decision.  
In December 2008, the Board remanded the issues of 
entitlement to service connection for a left leg condition, 
bilateral hearing loss and tinnitus.  The issues are now 
before the Board again for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After reviewing the Court's Memorandum Decision, the Board 
found that the Veteran should be afforded VA examinations for 
his claimed disabilities.  In December 2008, the claims were 
remanded to the AMC for appropriate action.  The Veteran's 
file includes the AMC's request for the VA examinations, a 
computer printout from the St Louis VA Medical Center (VAMC) 
and a document stating that the Veteran did not report to the 
examination.  While the Veteran's claim was on appeal, the 
Veteran's address changed.  The Veteran formerly lived in 
Florida and currently lives in Missouri.  The AMC noted this 
address change in its request, but the St. Louis VAMC 
computer printout includes the Veteran's old address and the 
new address.  The letter sent from the VAMC to the Veteran 
was not included in the file.  The Board acknowledges that 
under normal circumstances, when the Veteran does not report 
to his examination without good cause, claims for service 
connection must be decided without the results of such an 
examination.  38 C.F.R. § 3.655(b).  However, the Board finds 
there may have been confusion as to where the notice of the 
Veteran's examinations was sent and therefore, finds that the 
AMC should request new examinations for the Veteran's claimed 
disabilities.

In addition, the Veteran should be issued notice in full 
compliance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In a January 2009 letter, the AMC mistakenly sent 
the Veteran notice pertaining to a claim for earlier 
effective date.  The AMC should remedy this mistake by 
providing the Veteran with notice pertaining to disability 
ratings and effective date elements of his claims.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should send the Veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes Dingess notice.  Id.  

2.  The AMC should request that a copy of 
the VAMC letters providing notice of the 
examinations to the Veteran be included 
in the Veteran's claims file.

3.  The AMC should schedule the Veteran 
for a VA examination for his left leg.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include all current 
diagnoses relating to the Veteran's left 
leg.  And, for each diagnosis, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is the result 
of any disease or injury in service.  
Provide a complete rationale for each 
opinion.

4.  Schedule the Veteran for a VA 
audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include all current 
diagnoses relating to hearing loss and/or 
tinnitus.  And, for each diagnosis, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is the result 
of any disease or injury in service.  
Provide a complete rationale for each 
opinion.  The rationale must consider the 
Veteran's reported history of his 
perceived symptoms.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for left leg disorder, 
bilateral hearing loss and tinnitus.  If 
the benefit is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case, and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




